Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of certain items of the merchandise here involved, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England for home consumption, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (c) of the act of 1930, is the appraised value, less any amount added under duress, and that there was no higher export value for said merchandise.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value of the merchandise described on the invoice as “tie silk” to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.